Memorandum: The suppression court correctly ruled that defendant’s confession was not the product of an unlawful detention. Probable cause existed for the initial arrest (see, People v Brnja, 50 NY2d 366, 372-373; People v Messam, 112 AD2d 449; People v Davidson, 110 AD2d 776) and, even assuming that such cause lessened after witnesses failed to identify defendant in a lineup and after a participant in the crime failed to implicate defendant continued interrogation of defendant on an unrelated charge was proper (see, People v Heller, 99 AD2d 787; People v Sano, 89 AD2d 666; People v Cypriano, 73 AD2d 902). In any event, an independent reasonable basis existed for interrogation on the unrelated charge.
We have considered defendant’s remaining contentions, and we find them to lack merit. (Appeal from judgment of Monroe County Court, Celli, J. — robbery, first degree, and grand larceny, third degree.) Present — Denman, P. J., Boomer, Green, Pine and Balio, JJ.